Exhibit 10.8
 
ICONIX BRAND GROUP, INC.
 
RESTRICTED STOCK AGREEMENT
 
To: _______________
 
Date of Award: _________
 
You are hereby awarded, effective as of the date hereof, ___ shares (the
“Shares”) of common stock, $.001 par value (“Common Stock”), of Iconix Brand
Group, Inc., a Delaware corporation (the “Company”), pursuant to the Company’s
2006 Equity Incentive Plan (the “Plan”), subject to certain restrictions
specified below in Restrictions and Forfeiture. (While subject to the
Restrictions, this Agreement refers to the Shares as “Restricted Shares”.)
 
During the period commencing on the Award Date and terminating on ______ (the
“Restricted Period”), except as otherwise provided herein, the Shares may not be
sold, assigned, transferred, pledged, or otherwise encumbered and are subject to
forfeiture (the “Restrictions”).
 
Except as set forth below, the Restricted Period with respect to the Shares will
lapse in accordance with the vesting schedule set forth below (the “Vesting
Schedule”). Subject to the restrictions set forth in the Plan, the Administrator
(as defined in the Plan) shall have the authority, in its discretion, to
accelerate the time at which any or all of the Restrictions shall lapse with
respect to any Shares subject thereto, or to remove any or all of such
Restrictions, whenever the Administrator may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restricted
Period.
 
In addition to the terms, conditions, and restrictions set forth in the Plan,
the following terms, conditions, and restrictions apply to the Restricted
Shares:
 
Restrictions and Forfeiture
You may not sell, assign, pledge, encumber, or otherwise transfer any interest
in the Restricted Shares until the dates set forth in the Vesting Schedule, at
which point the Restricted Shares will be referred to as “Vested.”
 
If your membership on the Board is terminated, your unvested Restricted Shares
will be forfeited.
 

 
Page 1 of 10

--------------------------------------------------------------------------------


Vesting Schedule
Assuming you provide Continuous Service (as defined herein) as a member of the
Board of the Company or an Affiliate of the Company, all Restrictions will lapse
on the Restricted Shares on the Vesting date or Vesting dates set forth in the
schedule below for the applicable grant of Restricted Shares and they will
become Vested.
 

 

   Vesting Schedule
Vesting Date
 
Number of Restricted Shares that Vest
 
[DATE]
 
__ Restricted Shares
 
[DATE]
 
___ Restricted Shares
 

 
 
Change in Control
 
 
In the event of a Change in Control (as defined in the Plan), all of the
Restricted Shares shall thereupon become fully vested.
 
Continuous Service
 
“Continuous Service,” as used herein, means the absence of any interruption or
termination of your service as a member of the Board.
 

 
Page 2 of 10

--------------------------------------------------------------------------------


 
Share Certificates
 
The Company will either issue a certificate (or certificates) in your name or
establish with the transfer agent for its common stock an account evidencing
your ownership with respect to the Shares, and will hold such certificate (or
certificates) on deposit for your account until the expiration of the Restricted
Period with respect to the Shares represented thereby. Such certificate (or
certificates) will contain the following restrictive legend:
 
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the 2006 Equity Incentive Plan of the Company, copies of which are on file in
the office of the Secretary of the Company.”
 
Additional Conditions to Issuance of Stock Certificates
 
 
You will not receive the certificates representing the Restricted Shares unless
and until the Company has received a stock power or stock powers in favor of the
Company executed by you.
 
Cash Dividends
 
Cash dividends, if any, paid on the Restricted Shares shall be held by the
Company for your account and paid to you upon the expiration of the Restricted
Period, except as otherwise determined by the Administrator. All such withheld
dividends shall not earn interest, except as otherwise determined by the
Administrator. You will not receive withheld cash dividends on any Restricted
Shares which are forfeited and all such cash dividends shall be forfeited along
with the Restricted Shares which are forfeited.
 
Tax Withholding
 
Unless you make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended (the “Code”), and pay taxes in accordance with that election,
you will be taxed on the Shares as they become Vested and must arrange to pay
the taxes on this income. If the Administrator so determines, arrangements for
paying the taxes may include your surrendering Shares that otherwise would be
released to you upon becoming Vested or your surrendering Shares you already
own. The fair market value of the Shares you surrender, determined as of the
date when taxes otherwise would have been withheld in cash, will be applied as a
credit against the withholding taxes.
 
The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you to
pay to the Company the amount of any taxes which the Company is required to
withhold with respect to the Shares, or, in lieu thereof, to retain or sell
without notice a sufficient number of Shares to cover the amount required to be
withheld. The Company may withhold from any cash dividends paid on the
Restricted Shares an amount sufficient to cover taxes owed as a result of the
dividend payment. The Company’s method of satisfying its withholding obligations
shall be solely in the discretion of the Administrator, subject to applicable
federal, state, local and foreign laws. The Company shall have a lien and
security interest in the Shares and any accumulated dividends to secure your
obligations hereunder.
 

 
Page 3 of 10

--------------------------------------------------------------------------------


 
Tax Representations
 
You hereby represent and warrant to the Company as follows:
 
(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its Employees or agents.
 
(b) You understand that you (and not the Company) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement. You understand that Section 83 of
the Code taxes (as ordinary income) the fair market value of the Shares as of
the date any “restrictions” on the Shares lapse. To the extent that an award
hereunder is not otherwise an exempt transaction for purposes of Section 16(b)
of the Securities Exchange Act of 1934, as amended (the “1934 Act”), with
respect to officers, directors and 10% shareholders subject to Section 16 of the
1934 Act, a “restriction” on the Shares includes for these purposes the period
after the award of the Shares during which such officers, directors and 10%
shareholders could be subject to suit under Section 16(b) of the 1934 Act.
Alternatively, you understand that you may elect to be taxed at the time the
Shares are awarded rather than when the restrictions on the Shares lapse, or the
Section 16(b) period expires, by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within thirty (30) days from the date of
the award.
 
YOU HEREBY ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY AND NOT THE COMPANY’S
TO FILE TIMELY THE ELECTION AVAILABLE TO YOU UNDER SECTION 83(B) OF THE CODE,
EVEN IF YOU REQUEST THAT THE COMPANY OR ITS REPRESENTATIVES MAKE THIS FILING ON
YOUR BEHALF.
 
Securities Law Representations
   
The following two paragraphs shall be applicable if, on the date of issuance of
the Restricted Shares, no registration statement and current prospectus under
the Securities Act of 1933, as amended (the “1933 Act”), covers the Shares, and
shall continue to be applicable for so long as such registration has not
occurred and such current prospectus is not available:
 
(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement. 

 
Page 4 of 10

--------------------------------------------------------------------------------


 
 
 
(b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”
 
Stock Dividend, Stock Split and Similar Capital Changes
 
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of shares subject to this Agreement shall be
appropriately adjusted in a manner to be determined in the sole discretion of
the Administrator, whose decision shall be final, binding and conclusive in the
absence of clear and convincing evidence of bad faith. Any shares of Common
Stock or other securities received, as a result of the foregoing, by you with
respect to the Restricted Shares shall be subject to the same restrictions as
the Restricted Shares, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended and deposited with
the Company as provided above with respect to the Restricted Shares, and any
cash dividends received with respect to such shares of Common Stock or other
securities shall be accumulated as provided above with respect to the Restricted
Shares.
 
Non-Transferability
 
Restricted Shares are not transferable.
 

 
Page 5 of 10

--------------------------------------------------------------------------------


 
No Effect on Corporate Authority
 
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
Arbitration
 
Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement (excluding Attachment A hereto) or its validity,
construction, meaning, performance or your rights hereunder shall, unless the
Company in its sole discretion determines otherwise, be settled by arbitration,
at a location designated by the Company, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association or its successor, as
amended from time to time. However, prior to submission to arbitration you will
attempt to resolve any disputes or disagreements with the Company over this
Agreement amicably and informally, in good faith, for a period not to exceed two
weeks. Thereafter, the dispute or disagreement will be submitted to arbitration.
At any time prior to a decision from the arbitrator(s) being rendered, you and
the Company may resolve the dispute by settlement. You and the Company shall
equally share the costs charged by the American Arbitration Association or its
successor, but you and the Company shall otherwise be solely responsible for
your own respective counsel fees and expenses. The decision of the arbitrator(s)
shall be made in writing, setting forth the award, the reasons for the decision
and award and shall be binding and conclusive on you and the Company. Further,
neither you nor the Company shall appeal any such award. Judgment of a court of
competent jurisdiction may be entered upon the award and may be enforced as such
in accordance with the provisions of the award.
 
Governing Law
 
The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.
 
Notices
 
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the office of the Chief Executive Officer of the Company. If
mailed, it should be addressed to the Chief Executive Officer of the Company at
its then main headquarters. Any notice given to you will be addressed to you at
your address as reflected on the personnel records of the Company. You and the
Company may change the address for notice by like notice to the other. Notice
will be deemed to have been duly delivered when hand-delivered or, if mailed, on
the day such notice is postmarked.
 

 
Page 6 of 10

--------------------------------------------------------------------------------


 
Agreement Subject to Plan; Entire Agreement
 
This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, which terms are hereby incorporated herein by reference and made a part
hereof. This Agreement constitutes the entire understanding between the Company
and you with respect to the subject matter hereof and no amendment, supplement
or waiver of this Agreement, in whole or in part, shall be binding upon the
Company unless in writing and signed by the President of the Company
 
Conflicting Terms
 
Wherever a conflict may arise between the terms of this Agreement and the terms
of the Plan in effect on the date hereof, the terms of the Plan will control.
 
Attachment A
 
In consideration of the award to you of Restricted Shares, you hereby agree to
the confidentiality and non-interference provisions set forth in Attachment A
hereto.
 



Please sign the copy of this Restricted Stock Agreement and return it to the
Company’s Secretary, thereby indicating your understanding of and agreement with
its terms and conditions, including Attachment A hereto.
 

        ICONIX BRAND GROUP, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

   

 
Page 7 of 10

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT


I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Restricted Stock Agreement, including Attachment A hereto. I hereby signify my
understanding of, and my agreement with, the terms and conditions of the Plan
and of the Restricted Stock Agreement, including Attachment A hereto. I agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator concerning any questions arising under the Plan with respect to
this Restricted Stock Agreement. I accept this Restricted Stock Agreement in
full satisfaction of any previous written or oral promise made to me by the
Company or any of its Affiliates with respect to option or stock grants.
 
Date: ____________________
 


 
__________________________________
[DIRECTOR]
 
 
Page 8 of 10

--------------------------------------------------------------------------------


 
Attachment A to Restricted Stock Agreement


Confidentiality and Non-Interference.


(a) You covenant and agree that, in consideration of the award to you of
Restricted Shares, you will not, during your term as a member of the Board of
the Company or at any time thereafter, except with the express prior written
consent of the Company or pursuant to the lawful order of any judicial or
administrative agency of government, directly or indirectly, disclose,
communicate or divulge to any individual or entity, or use for the benefit of
any individual or entity, any knowledge or information with respect to the
conduct or details of the Company’s business which you, acting reasonably,
believe or should believe to be of a confidential nature and the disclosure of
which not to be in the Company’s interest.
 
(b) You covenant and agree that, in consideration of the award to you of
Restricted Shares, you will not, during your tenure as a member of the Board of
the Company, except with the express prior written consent of the Company,
directly or indirectly, in any capacity, engage in or assist any individual or
entity to engage in any act or action which you, acting reasonably, believe or
should believe would be harmful or inimical to the interests of the Company.
 
(c) You covenant and agree that, in consideration of the award to you of
Restricted Shares, you will not, for a period of two years after your membership
with the Board ceases for any reason whatsoever, except with the express prior
written consent of the Company, directly or indirectly, whether as employee,
owner, partner, member, consultant, agent, director, officer, shareholder or in
any other capacity, for your own account or for the benefit of any individual or
entity, (i) solicit any customer of the Company for business which would result
in such customer terminating their relationship with the Company; or (ii)
solicit or induce any individual or entity which is an employee of the Company
to leave the Company or to otherwise terminate their relationship with the
Company.
 
(d) The parties agree that any breach by you of any of the covenants or
agreements contained in this Attachment A will result in irreparable injury to
the Company for which money damages could not adequately compensate the Company
and therefore, in the event of any such breach, the Company shall be entitled
(in addition to any other rights and remedies which it may have at law or in
equity) to have an injunction issued by any competent court enjoining and
restraining you and/or any other individual or entity involved therein from
continuing such breach. The existence of any claim or cause of action which you
may have against the Company or any other individual or entity shall not
constitute a defense or bar to the enforcement of such covenants. If the Company
is obliged to resort to the courts for the enforcement of any of the covenants
or agreements contained in this Attachment A, or if such covenants or agreements
are otherwise the subject of litigation between the parties, and the Company
prevails in such enforcement or litigation, then the term of such covenants and
agreements shall be extended for a period of time equal to the period of such
breach, which extension shall commence on the later of (a) the date on which the
original (unextended) term of such covenants and agreements is scheduled to
terminate or (b) the date of the final court order (without further right of
appeal) enforcing such covenant or agreement.
 
Page 9 of 10

--------------------------------------------------------------------------------


 
(e) If any portion of the covenants or agreements contained in this Attachment
A, or the application hereof, is construed to be invalid or unenforceable, the
other portions of such covenant(s) or agreement(s) or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
covenant or agreement in this Attachment A is held unenforceable because of the
area covered, the duration thereof, or the scope thereof, then the court making
such determination shall have the power to reduce the area and/or duration
and/or limit the scope thereof, and the covenant or agreement shall then be
enforceable in its reduced form.
 
(f) For purposes of this Attachment A, the term “the Company” shall include the
Company, any successor to the Company and all present and future direct and
indirect subsidiaries and affiliates of the Company.

 
Page 10 of 10

--------------------------------------------------------------------------------


 